Order filed June 2, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-15-00078-CV
                                   ____________

              ELITE COLLISION CENTER, ET AL, Appellants

                                        V.

                    CC AUTO BROKERS, INC., Appellee


              On Appeal from County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 978206

                                     ORDER

      This is an appeal from a judgment signed December 15, 2014. The clerk’s
record was filed May 6, 2015.

      Our review has determined that a relevant item has been omitted from the
clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain the trial
court’s judgment signed December 15, 2014.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before July 12, 2015, containing the trial court’s judgment signed
December 15, 2014.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                        PER CURIAM